Citation Nr: 1523368	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2013, the Board remanded the matter for additional development.  The matter was remanded by the Board again in October 2014 to continue the development instructed in the December 2013 Board remand, including to provide the Veteran with a VA dermatology examination.  The additional development instructed in the December 2013 Board remand has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2013 and October 2014 Board Remands is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service. 

2.  The Veteran has a current disability of mild atopic dermatitis of both hands and feet.

3.  There was no in-service skin injury or disease.

4.  The current mild atopic dermatitis is not related to service.

CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a February 2009 letter sent prior to the initial adjudication of the claim in September 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The February 2009 letter also included information about how to establish service connection based on herbicide exposure.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and the Veteran's written statements.  

As instructed by the December 2013 Board Remand, VA provided a dermatological examination and medical opinion in June 2014.  The June 2014 VA examiner did not address the Veteran's report of onset of symptoms in service, continuity of symptoms since service separation, or presumed exposure to Agent Orange in service; therefore, the Board remanded the matter again in October 2014 for an additional VA examination and medical opinion.

VA most recently provided a dermatology examination in January 2015.  The VA examiner reviewed the claims file, physically examined the skin, interviewed the Veteran regarding past and present symptomatology, and provided the requested medical opinion with supporting rationale.  In a February 2015 addendum, the VA examiner clarified the medical opinion.  For these reasons, the Board finds that the January 2015 VA examination report and medical opinion, along with the February 2015 addendum, is adequate to assist in determining the nature and etiology of the claimed skin disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In a March 2015 letter, the Veteran contended that the January 2015 VA examiner was not qualified to provide a dermatology examination.  Specifically, the Veteran stated that a nurse is not qualified to provide a dermatological examination in this case because a physician, not a nurse, originally diagnosed a skin disorder.  

The United States Court of Appeals for Veterans Claims (the Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and that specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Board finds that the January 2015 VA examiner is adequately qualified to examine the Veteran for a skin disorder and to opine on the medical questions presented in this case.  The VA examiner demonstrated familiarity with the relevant medical research and provided thorough explanations of her opinions.  The questions presented in this case, discussed in more detail below, are not of sufficient detail or complexity so as to require the opinion of medical doctor or specialist.  

Additionally, the Veteran's general assertion - that a nurse is not competent to provide a dermatological examination or medical opinion - does not overcome the presumption of competency of a VA medical examiner, whether that VA examiner is a doctor, nurse practitioner, or a physician's assistant.  See Cox at 569.  More specifically, the Veteran did not make any specific contentions such as how the reasoning of the medical opinion was unsound, that any facts were incorrect or misunderstood, or even how a nursing background coupled with experience in compensation examinations is insufficient for rendering an opinion on the etiology of a skin disorder, that would overcome the presumption of competency for VA examiners.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  As explained in more detail below, the Veteran does not have a current skin disorder that is listed as a "chronic" disease at 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) regarding chronic symptoms in service and continuous symptoms after service separation do not apply to the appeal for service connection for a skin disorder.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder Analysis

The Veteran contends that service connection for a skin disorder is warranted because symptoms of a current skin disorder began while serving in Vietnam.  See January 2009 VA Form 21-4138.  The Veteran has asserted that herbicide exposure may have caused the current skin disorder.

Initially, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  Service personnel records reflect that the Veteran served in Vietnam from November 1966 to November 1967.  As such, the Veteran is presumed to have been exposed to herbicides in Vietnam.

The Board next finds that the Veteran has a current skin disability of mild atopic dermatitis of both hands and feet.  The January 2015 VA examiner provided this diagnosis after a physical examination that showed no evidence of tinea pedis.  Tinea pedis had been previously diagnosed during the June 2014 VA examination; however, the tinea pedis was attributed to an untreated skin fungus.  Although VA treatment records also show a history of tinea pedis in January 2008, the Board finds that the January 2015 VA examination report, which specifically notes that no tinea pedis was present, is more probative of the Veteran's current skin disorder.

In this context, the Board finds that the presumptive service connection provisions for Agent Orange do not apply to the Veteran's claim for service connection for a skin disorder.  Neither dermatitis nor tinea pedis are among the disorders listed under 38 C.F.R. § 3.309(e) for which the herbicide exposure regulations apply.   As noted above, service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

With regard to the theory of direct service connection, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a skin injury or disease in service.  The service separation examination includes a normal clinical evaluation of the skin.  The corresponding report of medical history reflects that the Veteran denied current symptoms or a history of skin diseases, and reported being in good health.  Such contemporaneous evidence, as reported by the Veteran, is highly probative of the state of the skin during service, including at service separation in 1968. 

Service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a skin disorder.  The Veteran presented for treatment of other conditions including fever and malaise and right knee pain.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a skin disorder would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a skin disorder or related symptoms weighs against finding an in-service skin injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Although service treatment records do not include any complaints, symptoms, or treatment for a skin injury or disease, the Veteran contends that symptoms of the current skin disorder began in service and that he has experienced chronic skin symptoms since service.  The Veteran reported to VA examiners in June 2014 and January 2015 that while stationed in Vietnam he had experienced skin color changes on the back, hands, feet, and arms, and that he was seen at the base clinic and was given medication.  The Veteran is competent to report symptoms of a skin disorder at any time, including in service and since service, and is competent to report treatment in service and at any time since service.  See McCartt v. West, 
12 Vet. App. 164, 167-68 (1999).  The question of in-service and post-service skin symptoms in this case does not turn on competency but credibility. 

Although the Veteran is competent to report the onset of skin disorder symptoms in service, the Board finds that the more recent statements by the Veteran made for compensation purposes -- that he experienced skin disorder symptoms in service and chronic skin disorder symptoms since service -- are inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence, including the Veteran's own histories, so are not credible, and are not afforded probative weight.  The Veteran's recent assertion of skin symptoms during service is inconsistent with contemporaneous service treatment record evidence, which as indicated above show treatment for other disorders but no complaints or treatment for symptoms of skin disorder; are inconsistent with the lay statements provided by the Veteran at service separation denying a past history of skin disorder during service or then current complaints of a skin disorder at service separation; are inconsistent with the in-service examinations of the skin that were negative for evidence of a skin disorder; and are inconsistent with the post-service evidence that includes that the first instance of treatment for a skin disorder after service was in 2008, approximately 40 years after service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Veteran did not attribute a current skin disorder to service until initiating the claim for service connection for a skin disorder.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that there was no in-service skin injury or disease or continuous symptoms of skin disorder since service.

The Board next finds that the weight of the evidence demonstrates that the current mild atopic dermatitis is not otherwise related to service, including to the herbicide exposure during service.  The June 2014 VA examiner opined that it was less likely than not that the tinea pedis found on that examination was incurred in or caused by service.  The June 2014 VA examiner noted that there was no treatment in service for a skin condition, although the examiner at that time did not consider the Veteran's lay statements that symptoms of a skin disorder began in service.  This deficiency was subsequently cured when the examiner considered the Veteran's statements and, based on the lay history, review of the claims file, and report of examination of the Veteran, the January 2015 VA examiner opined that the mild atopic dermatitis is less likely than not incurred in or caused by service.  The January 2015 VA examiner noted accurate factual assumptions that are consistent with the facts found in this Board decision, namely, the absence of a skin disorder at service separation in 1968, the absence of treatment for a skin disorder until 2008, and the presence of symptoms including mild peeling of the skin that could not be attributed to service.  On review of this evidence, the VA examiner stated that a skin condition is not corroborated as having occurred during military service or to Agent Orange exposure in Vietnam, and that military findings - including the Veteran's report of skin discoloration in service - are inconsistent with the current clinical presentation of mild atopic dermatitis to the bilateral hands and feet.

To the extent that the Veteran has provided statements purporting to relate the current mild atopic dermatitis to service, the Veteran has only provided his own conclusory statements regarding causation.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current mild atopic dermatitis is related to the in-service herbicide exposure on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 
601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The Veteran has not submitted medical literature or provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  

The question of whether the skin disorder relates to Agent Orange exposure is outside the realm of common lay knowledge under the fact of this case where there is an absence of in-service symptoms of skin disorder or continuous post-service symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at  433 n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The relationship between mild atopic dermatitis and herbicide exposure involves a complex medical etiological question because it deals with both external, internal, and largely unobservable processes of the body, and the complex etiology of relationship to herbicide exposure, especially because the skin disorder did not manifest for many years after service.  Such an opinion relating a skin disorder to herbicides in this case, where the evidence shows in-service or post-service symptoms for many years, would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause skin disorder(s) and the length of time required for such disease to manifest, knowledge of other causes and risk factors of skin disorder(s), knowledge of factors that differentiate skin disorders caused by herbicide from those caused by other risk factors, and an ability to differentiate between competing etiologies.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of mild atopic dermatitis in this case, in the absence of in-service or post-service symptoms, are not afforded any probative weight.

In sum, the weight of the competent and credible evidence shows no in-service skin injury or disease to which a current skin disorder could be attributed, and two 
medical opinions that are against finding a nexus between a current skin disorder and service.  For these reasons, the Board finds that service connection for a skin disorder is not warranted, either as a presumptive disease or as directly incurred in service, including due to herbicide exposure during service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, to include as due to Agent Orange (herbicide) exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


